Citation Nr: 0033965	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  97-31 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a 
partial thyroidectomy.

2.  Entitlement to service connection for hair loss, to 
include as due to an undiagnosed illness or under 38 U.S.C.A. 
§ 1151.

3.  Entitlement to service connection for a liver disability, 
to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a pancreatic 
disability, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a blood disability, 
to include as due to an undiagnosed illness.

6.  Entitlement to service connection for tension headaches, 
secondary to service-connected stomach and knee disabilities 
or due to an undiagnosed illness.

7.  Entitlement to service connection for a back disability, 
to include as secondary to service-connected bilateral knee 
disabilities or due to an undiagnosed illness.

8.  Entitlement to an increased evaluation for bilateral knee 
disabilities, each currently evaluated as 10 percent 
disabling.

9.  Entitlement to an increased evaluation for a disability 
manifested by abdominal pain, currently evaluated as 20 
percent disabling.

10.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to October 
1986, and from December 1990 to June 1991, including service 
in the Persian Gulf. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from August 1997 and March 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO), which denied the 
benefits sought on appeal.

REMAND

The rating decision in March 1999 denied service connection 
including for tension headaches and a back disability.  
Notice of disagreement with that determination was provided 
in April 1999.  The record does not reflect that the veteran 
has been issued a statement of the case in this regard.  
Where a statement of the case has not been provided following 
the timely filing of a notice of disagreement, a remand, not 
a referral is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  The 
veteran should be apprised of the action 
necessary to perfect appeals with regard 
to the issues of entitlement to service 
connection for a back disability and 
tension headaches.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the veteran until she is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	U. R.  POWELL
Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2000)



